Case 1:21-cv-22827-MGC Document 13 Entered on FLSD Docket 09/03/2021 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                     CASE NO.: 1:21-CV-22827-COOKE/O’SULLIVAN

  JOSE L. SANABRIA,

        Plaintiff,

  vs.

  QAC, LLC d/b/a
  EAGLE BRANDS SALES,

        Defendant.
  ______________________________/

                        PLAINTIFFS’ NOTICE OF COMPLIANCE

        Plaintiff, Jose L. Sanabria, notices the Court and all parties of his compliance with the
  Court’s Order of Referral Regarding Court Practices and Procedures [ECF No. 5] through
  the service of the documents supporting his Statement of Claim [ECF No. 12] by email on
  Defendants on September 3, 2021.

        Respectfully submitted this 3rd day of September, 2021.

                                                        Toussaint Cummings, Esq.
                                                        Toussaint Cummings Esq. (119877)
                                                        toussaint@fairlawattorney.com
                                                        FAIRLAW FIRM
                                                        135 San Lorenzo Ave
                                                        Suite 770
                                                        Coral Gables, FL 33146
                                                        Tel: 305.230.4884
                                                        Counsel for Plaintiff




                     135 San Lorenzo Avenue, Suite 770, Coral Gables, Florida 33146
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
